DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/05/2022 has been entered. Claims 1, 2, 4, 10-12, and 14 were amended, claims 3, 5-6, 13, and 15 were canceled, and claims 18-19 were newly added. Claims 1-2,4,7-12,14 and 16-19 remain pending in the application. 
Allowable Subject Matter
Claims 1-2, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 10: The Applicant amendment claims 1 and 10 to incorporate the limitations of claims 6 and 15. Claims 6 and 15 were indicated to have an allowable subject matter in the Non-Final Office Action dated 04/06/2022 for the following reasons:

    PNG
    media_image1.png
    385
    919
    media_image1.png
    Greyscale


Regarding independent claims 2,4, 7-9, 11-12, 14 and 16-19: the claims depend directly or indirectly from claims 1 or 10; therefore, allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665